DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/20 has been entered.
 
Drawings
The drawings filed on 04/07/20 are accepted.

Claim Rejections - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a method, which is a process.

With respect to step 2A, prong one, the below limitations recite mathematical concepts, as the applicant’s specification recites many mathematical equations for describing the invention (for example, see equations on paragraphs 00268, 00298, 00344-00349, 00357, 00359-00360, 00544-00555, 00563-00567, 00580-00581, 00596, 00611-00612, 00617, 00622-00634, 00700, 00709, 00712-00714, 00717-00721, 00731, 00734-00744, 00757, 00759, 00765-00779, 00794-00801, 00835-00836, 00855-00857, 00869-00877). Some of the many equations listed above pertain to the “calculating” of the below limitations.   
based on said Isig signals and EIS-related data and a plurality of calibration-free SG-predictive models, calculating, by said microcontroller, a respective sensor glucose (SG) value for each of the SG-predictive models
calculating, by said microcontroller, a SG variance estimate for each respective SG value
calculating, by said microcontroller, a calibrated SG value to be displayed to the user

With respect to step 2A, prong two, the following limitations are indicative of integration into a practical application (New claims 16-20 disclose similar limitations with slight variations in preamble):
A method for optional external calibration of a calibration-free glucose sensor for measuring the level of glucose in a body of a user, said glucose 
periodically measuring, by said physical sensor electronics, electrode current (Isig) signals for the working electrode
based on said Isig signals and EIS-related data …
These limitations are indicative of applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), that is, a glucose sensor that includes physical sensor electronics, a microcontroller, and a working electrode. In the glucose measuring technology, the interaction between a physical sensor and a patient’s body is a tangible thing. The applicant’s invention necessarily depends on the output of the glucose sensor in a way that is beyond generally linking the use of the judicial exception to a particular technological environment or field of use. Here, the claimed invention’s link to the physical glucose sensor is considered a specific use.
As such, claims 1-20 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-9, 12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky et al (US PgPub 20150164383) in view of Roy et al (US PgPub 20110237917) and Wan et al NPL (Wan E. and van der Merwe R.; “The Unscented Kalman Filter for Nonlinear Estimation”; IEEE 2000).

With respect to claim 1, Varsavsky et al discloses:
A method for optional external calibration (figure 13A; paragraph 0029; paragraph 0178 states, “With Electrochemical Impedance Spectroscopy (EIS) measurements, or by comparing large recent periods of the electrochemical sensor’s signal, instances can be identified where the sensitivity of the electrochemical sensor has changed … This self-calibration feature reduces the required number of external calibrations …”) of a calibration-free glucose sensor for measuring the level of glucose in a body of a user (figure 4; paragraph 0107 discloses an optical glucose sensor, and paragraph 0109 further describes the sensor operations by stating, “which helps make the system virtually calibration free …”), said glucose sensor including physical sensor electronics (paragraph 0017 discloses sensor electronics for glucose monitoring system), a microcontroller (paragraph 0017 discloses microprocessor and paragraph 0091 discloses microcontroller), and a working electrode (paragraphs 0013, 0038, 0097, and 0131 disclose electrodes)

    PNG
    media_image1.png
    507
    939
    media_image1.png
    Greyscale

periodically measuring, by said physical sensor electronics, electrode current (Isig) signals for the working electrode (Paragraph 0007 states, “Generally, small and flexible electrochemical sensors can be used to obtain periodic readings over an extended period of time.” Paragraph 0207 describes periodic sensor behavior. Paragraph 0237 states, “electrochemical sensors are periodically interrogated and analyzed using EIS …” Figure 29, reference 2801 shows isig output. Paragraph 0184 states, “the algorithm starts with an electrochemical sensor signal (‘echem Isig’) …”)
performing, by said microcontroller, an Electrochemical Impedance Spectroscopy (EIS) procedure to generate EIS-related data for the working electrode (figure 13A, reference “EIS”; paragraph 0178 states, “With Electrochemical Impedance Spectroscopy (EIS) measurements …”)
based on said Isig signals and EIS-related data and a plurality of calibration-free SG-predictive models (paragraph 0028 states, “In aspects of the invention, the drift component may be estimated, and corrected for, via mathematical modeling using either a moving-average approach or regression. In addition the sensor may be a glucose sensor … The above 
determining, by said microcontroller, whether an external blood glucose (BS) value is available (Paragraph 0178 states, “With Electrochemical Impedance Spectroscopy (EIS) measurements, or by comparing large recent periods of the electrochemical sensor’s signal, instances can be identified where the sensitivity of the electrochemical sensor has changed … This self-calibration feature reduces the required number of external 
in response to determining that the BG value is available, comparing the BG value to each respective SG value, wherein any respective SG value that has a difference from the BG value that exceeds a threshold is modulated for a period of time (paragraphs 0257-0276 disclose calibration using a BG value. For example, paragraph 0266 states, “by a determination as to whether any meter glucose value (BG)—i.e., meter glucose value of a series of one or more values to be obtained during the process—is available for calibration 3310.” The section also discloses various mathematical operations that could be broadly construed as “modulation.” Some of these operations also involve ratios. For example paragraph 0265 states, “For the optical sensor, dynamic regression is based on linear regression with meter glucose values (BG) and the paired 
fusing, by said microcontroller, said respective SG values from the plurality of SG-predictive models to obtain a single, fused SG value (paragraph 0016 states, “and fusing the electrochemical SG value and the optical SG value to obtain a single, fused sensor glucose value for the orthogonally redundant sensor device.”)
calculating, by said microcontroller, a calibrated SG value to be displayed to the user (paragraph 0016 states, “single, fused sensor glucose value”; paragraph 0137 states, “In some embodiments, at least some of the above-mentioned elements/components may be contained in the monitor 300, the infusion pump 400, a display device …”; paragraph 0149 states, “A reliable system requires (1) data to be displayed as often as possible …”)
With respect to claim 1, 
wherein modulating the respective SG value comprises scaling the respective SG value by a modulation factor that is proportional to a ratio of the BG value to the respective SG value
applying, by said microcontroller, an unscented Kalman filter to said fused SG value
With respect to claim 1, Roy et al discloses:
wherein modulating the respective SG value comprises scaling the respective SG value by a modulation factor that is proportional to a ratio of the BG value to the respective SG value (paragraphs 0145-0146 state, “For certain example embodiments, methods of calibration for glucose sensor current (Isig) to reflect blood glucose reference sample (BG) values are described … These three example parameters may include a calibration factor (CF) … A relationship formula that may include both BG and Isig is considered next: BG(t)=CFx(Isig(t+∆)-O …” From the equation, it is clear that the SG value is scaled by a modulation factor CF, and that the modulation factor CF is proportional to a ratio of the BG value to the respective SG value.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Roy et al into the invention of Varsavsky et al. The motivation for the skilled artisan in doing so is to gain the benefit of calibrating the SG value to more closely reflect the BG value.
With respect to claim 1, 
applying, by said microcontroller, an unscented Kalman filter to said fused SG value (Wan et al NPL discloses using an unscented Kalman filter for nonlinear applications (abstract). It would be obvious to one of ordinary skill in the art to apply the unscented Kalman filter of Wan et al to the invention of Varsavsky, as Varsavsky discloses non-linear situations (paragraphs 0166, 0221, 0286). Furthermore, applying a well-known mathematical technique to a variety of applications is obvious. The rationale for doing so is applying known technique to known art ready for improvement. The claimed invention has an “improvement” over the “base method” of Varsavsky et al, in that Varsavsky et al does not mention using an unscented Kalman filter. The secondary reference of Wan et al NPL teaches a well-known technique (known for about 20 years, in view of Wan et al NPL) that is applicable to a number of applications, including the base method. Those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wan et al NPL into the invention of Varsavsky et al. The motivation for the skilled artisan in doing so is to gain the benefit of increased computational accuracy.

With respect to claim 6, Varsavsky et al, as modified, discloses:
wherein said plurality of SG-predictive models are machine learning models (Varsavsky et al paragraph 0136 states, “The transmitter 10 may 

With respect to claim 8, Varsavsky et al, as modified, discloses:
wherein said plurality of SG-predictive models are analytical models (Varsavsky et al paragraph 0028 discloses, “mathematical modeling” which will be construed to read on the claimed “analytical models” as math involves analysis.)

With respect to claim 9, Varsavsky et al, as modified, discloses:
wherein each SG variance estimate for each respective SG value is calculated empirically from training data (Varsavsky et al figure 29; paragraph 0252)

With respect to claim 12, Varsavsky et al, as modified, discloses:
wherein said Kalman filter contains one set of measurement functions for when a BG calibration based on comparing the BG value to each respective SG value is available, and one set of measurement functions for when the BG calibration based on comparing the BG value to each 

With respect to claim 15, Varsavsky et al discloses:
wherein the sensor includes a plurality of working electrodes (Varsavsky et al figure 7, reference 210; paragraph 0131)

Claim 16 is similar to claim 1 above and is rejected for similar reasons.

Claim 19 is similar to claim 1 above and is rejected for similar reasons.

Claim 20 is similar to claim 6 above and is rejected for similar reasons.

Claims 2-4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky et al (US PgPub 20150164383) in view of Roy et al (US PgPub 20110237917) and Wan et al NPL (Wan E. and van der Merwe R.; “The Unscented Kalman Filter for Nonlinear Estimation”; IEEE 2000), as applied to claim 1 above, and further in view of Monirabbasi et al (US PgPub 20160162662).

With respect to claim 2, Varsavsky et al, as modified, discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 2, Varsavsky et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the sensor electronics further measure voltage values of a counter electrode (Vcntr) of said glucose sensor 
With respect to claim 2, Monirabbasi et al discloses:
wherein the sensor electronics further measure voltage values of a counter electrode (Vcntr) of said glucose sensor (figure 38, reference 380B; paragraphs 0325, 0329, 0334)
With respect to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Monirabbasi et al into the invention of modified Varsavsky et al. The motivation for the skilled artisan in doing so is to gain the benefit of being able to evaluate characteristics, such as, sensor accuracy, sensor bio-fouling, sensor function, sensor voltage operationg range, or the like. 

With respect to claim 3, Varsavsky et al, as modified, discloses:
wherein the microcontroller further preprocesses said Isig signals and Vcntr values prior to calculation of said respective SG values (Varsavsky et al figure 13A shows “Signal Analysis” steps prior to the calibration. This signal analysis is interpreted to read on the pre-processing. Furthermore, “preprocess” is not defined in the claim. The very act of receiving and transmitting signals could also be interpreted to read on the claimed preprocessing.)

With respect to claim 4, Varsavsky et al, as modified, discloses:
further including applying a low-pass filter (Monirabbasi et al discloses using a low pass filter to improve signal to noise ratio (paragraphs 0278-0279). See also paragraph 0326 of Monirabbasi et al, which discloses using a low pass filter for decreasing high frequency noise.)

Claim 17 is similar to claim 2 above and is rejected for similar reasons.

Claim 18 is similar to claim 3 above and is rejected for similar reasons.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky et al (US PgPub 20150164383) in view of Roy et al (US PgPub 20110237917) and Wan et al NPL (Wan E. and van der Merwe R.; “The Unscented Kalman Filter for Nonlinear Estimation”; IEEE 2000) and Monirabbasi et al (US PgPub 20160162662), as applied to claims 2-4 above, and further in view of Hayter et al (US Pat 9558325).

With respect to claim 5, Varsavsky et al, as modified, discloses:
the method of claim 3 (as applied to claim 3 above)
With respect to claim 5, Varsavsky et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein said preprocessing comprises down-sampling Isig signals that are close together in time
With respect to claim 5, Hayter et al discloses:
wherein said preprocessing comprises down-sampling Isig signals that are close together in time (Column 28, lines 1-12 of Hayter et al discloses, “A method in accordance with yet another embodiment includes receiving a sampled signal associated with a monitored analyte level of a user, performing a first stage filtering based on the received sampled signal to generate a first stage filtered signal, performing a second stage filtering 
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hayter et al into the invention of modified Varsavsky et al. The motivation for the skilled artisan in doing so is to gain the benefit of ensuring higher computational speeds by reducing the sampling rate of a signal.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky et al (US PgPub 20150164383) in view of Roy et al (US PgPub 20110237917) and Wan et al NPL (Wan E. and van der Merwe R.; “The Unscented Kalman Filter for Nonlinear Estimation”; IEEE 2000), as applied to claim 1 above, and further in view of Brauker et al (US Pat 8005524).

With respect to claim 7, Varsavsky et al, as modified, discloses:
the method of claim 6 (as applied to claim 6 above)
With respect to claim 7, Varsavsky et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein said machine learning models include at least one of a genetic programming algorithm, a regression decision tree, and a bagged decision tree
With respect to claim 7, Brauker et al discloses:
wherein said machine learning models include at least one of a genetic programming algorithm, a regression decision tree, and a bagged decision tree (column 2, lines 33-38 state, “In an aspect of the first embodiment, the algorithm is selected from the group consisting of polynomial regression, autoregressive algorithms … and Genetic-Algorithms based pattern matching …”)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Brauker et al into the invention of modified Varsavsky et al. The motivation for the skilled artisan in doing so is to gain the benefit of dynamically and intelligently processing analyte data.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12, and 15-20 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budiman (US Pat 8257300) discloses safety features for integrated insulin delivery system.
Mastrototaro (US PgPub 20150217051) discloses a user-configurable closed-loop notifications and infusion systems incorporating same.
Grosman (US PgPub 20160256629) discloses a sensor model supervisor for a closed-loop insulin infusion system.
Abraham (US PgPub 20170049386) discloses personalized event detection methods and related devices and systems.
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/13/21